Appeal from a judgment of Oswego County Court (Hafher, Jr., J.), entered December 17, 1999, convicting defendant upon his plea of guilty of burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of burglary in the second degree (Penal Law § 140.25) and sentencing him to an indeterminate term of incarceration of 4 to 8 years. The contention of defendant that his plea was not voluntarily entered survives his waiver of the right to appeal (see, People v DeJesus, 248 AD2d 1023, lv denied 92 NY2d 878), and he preserved that contention for our review by moving to withdraw the plea (cf., People v DeJesus, supra). We conclude, however, that defendant’s contention is without merit. The record reflects that defendant “ ‘knew and understood the terms’ ” of the plea bargain (People v Moissett, 76 NY2d 909, 912). The further contention of defendant that the sentence is unduly harsh and severe is encompassed by his waiver of the right to appeal (see, People v Lococo, 92 NY2d 825, 827) and, in any event, that contention is without merit. Present — Green, J.P., Scudder, Kehoe, Burns and Gorski, JJ.